Per Curiam.
The question in this case is whether this court should interfere by mandamus to compel the circuit judge to vacate an order denying a motion for leave to file an amended declaration; said motion having been made before trial of the cause, which has not yet taken place.
The question is properly reviewable on error after judgment, if the proper exception was taken, by including the proceedings in the bill of exceptions. See People v. Anderson, 53 Mich. 60; Pangborn v. Insurance Co., 67 Mich. 683; Skutt v. Kent Circuit Judge, 136 Mich. 477; Snyder v. Quarton, 47 Mich. 211. This being so, mandamus will not lie.
The writ will be denied.